Citation Nr: 1418249	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  13-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to specially adapted housing or a special home adaptation grant.  

[The issues of entitlement to ratings in excess of 10 percent for spondyloarthropathy of the cervical spine, bilateral ankle, bilateral shoulder, bilateral elbow, and bilateral hand, are the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to January 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claim was remanded by the Board in June 2012 in order for the RO to issue a statement of the case (SOC).  A SOC was issued in December 2012 and the Veteran thereafter perfected his appeal.  

The Veteran appeared at a personal hearing before the undersigned Veterans Law Judge in April 2013.  A transcript is of record.


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for entitlement to specially adapted housing or a special home adaptation grant.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to specially adapted housing or a special home adaptation grant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claim for entitlement to specially adapted housing or a special home adaptation grant.  See VA Form 21-4138; see also hearing transcript.  As he has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 


ORDER

The issue of entitlement to specially adapted housing or a special home adaptation grant is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


